Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
	The amendments filed 12/14/21 and 1/24/22 have been entered.
	The replacement drawings filed 12/14/21 have been entered.
	The IDS filed 1/26/22 has been considered and an initialed copy of the PTO-1449 is enclosed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed because the prior art neither teaches nor suggests a method of treating a patient who has cancer or a method of eliciting and immune response in a cancer patient, comprising administering to said patient a population of activated T cells that kill cancer cells that present a peptide consisting of the amino acid sequence of SLSEKSPEV (SEQ ID NO: 65), wherein the cancer is hepatocellular carcinoma, small cell lung cancer, urinary bladder cancer, uterine cancer, breast cancer, non- Hodgkin lymphoma, non-small cell lung cancer, ovarian cancer, esophageal carcinoma, or melanoma..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643